Coffey, J.
— This was an action by the appellee, in the Fulton Circuit Court, against the appellants, to recover a personal judgment against the appellant, John Krathwohl, on the promissory notes set out in^the complaint, and to foreclose a mortgage executed to secure the same, against him and the other appellant, who is his wife.
A trial of the cause resulted in the relief sought.
As the court granted to the appellee all the relief prayed for, we must assume that it found all the issues in his favor. The facts, as developed by the pleading and evidence on the part of the appellee, are that on the 17th day of September, 1888, the appellant, John Krathwohl, executed the notes and mortgage in suit to Henry Rouch, to secure the balance of the unpaid purchase-money for the land described in the mortgage. His wife did not sign either the notes or mortgage. Rouch assigned the notes and mortgage to John Q. Howell, who sold and assigned the same to the appellee, as the guardian of Edith E. Cowgill, a minor:
The appellant and his wife each pleaded non est factum to the notes, claiming that since their execution there had been a material alteration in each of them.
To these pleas the appellee replied by way of estoppel to the effect that Howell purchased and paid full value for the notes on the faith of representations made to him by the appellant, John, that the notes were all right and would be paid when they became due.
*3The evidence on the part of the appellants tends to prove that the notes in suit contained a clause to the effect that they should draw interest from the first day of March, 1889, which clause had been erased after their execution, making them draw interest from the 17th day of September, 1888, the date on which they were executed.
The evidence on behalf of the appellee tended to prove that before Howell purchased the notes he took them to the appellant, John Krathwohl, and told him he was about to purchase them, but before doing so he desired to know whether there was any defense against them. Krathwohl took them into his possession, and, after reading them, said they were all right and would be paid as they fell due, and that on the faith of such statement he purchased the notes and paid full value for them in good faith. If any alteration has been made in the notes it was made prior to the time Howell purchased them.
The representation by the appellant to Howell that the notes in suit were all right and would be paid as they matured, and the purchase of the notes in good faith for full value on the faith of such representation, estopped the appellant, we think, from defending against the notes on the ground that they had been altered since the date of their execution. Sloan v. Richmond, etc., Co., 6 Blackf. 175; Bowers v. Talbott, 11 Ind. 1; Rose v. Wallace, 11 Ind. 112; Wright v. Allen, 16 Ind. 284; Morrison v. Weaver, 16 Ind. 344; Vaughn v. Ferrall, 57 Ind. 182; Plummer v. Farmers’ Bank, etc., 90 Ind. 386; Herman Estoppels, 771-775; Rose v. Teeple, 16 Ind. 37.
The appellee, having derived his title to these notes through Howell, was entitled to avail himself of the estoppel existing in favor of his assignor. Rose v. Teeple, supra; Rose v. Hurley, 39 Ind.77.
As the notes and mortgage in suit were executed to *4secure the purchase-price of the land described in the mortgage, it was not necessary that the wife of the mortgagor should have executed either. She had no interest in the land as against the purchase-money. We are of the opinion, therefore, that whatever would estop him from defending against the payment of the purchase-money would estop her also. It is not claimed by either of the appellant’s that the amount of money represented by the notes in suit has been paid, nor is it denied that it is the purchase-price of the land described in the mortgage..
Filed Oct. 30, 1894.
There is no error in the record for which the judgment should be reversed.
Judgment affirmed.